In a proceeding to compel payment of $50,000 to petitioner for services rendered by him as an attorney-tax specialist (petitioner was appointed by an order of the Supreme Court, Kings County, dated June 30, 1969, to render such services on behalf of the incompetent person herein), petitioner' appeals from an order of the Supreme Court, Kings County, entered September 18, 1973, which fixed the amount of the compensation to be paid at $3,500. Order modified, on the facts, by changing the amount of the compensation to $30,000. As so modified, order affirmed, without costs. It is undisputed that appellant rendered services which were “ expert ” in every sense of the word and he should be compensated accordingly (see *726Matter of Potts, 213 App. Div. 59). By his expertise he saved the committee a substantial sum in taxes and he rendered services over an extended period of time to accomplish the result. Gulotta, P. J., Latham, Cohalan, Benjamin and Munder, JJ., concur.